Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of December 7, 2017,
by and between ACTIVECARE, INC., a Delaware corporation (the “Company”), and
Mark J. Rosenblum (the “Executive”).

 

WHEREAS, the Company and Executive desire to enter into this Agreement pursuant
to which the Company will employ Executive in the capacity of Chief Executive
Officer, for the period and on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

1. EMPLOYMENT AND DUTIES. The Company hereby employs Executive and Executive
hereby accepts such employment in the capacity of Chief Executive Officer
(“CEO”) of the Company to act in accordance with the terms and conditions
hereinafter set forth. During the Term (as defined below), Executive agrees that
he will devote his full time, attention and skills to the operation of the
Business (as defined below) of the Company and that he will perform such duties,
functions, responsibilities and authority in connection with the foregoing as
are from time to time delegated to Executive by the Board of Directors of the
Company (the “Board”), which duties shall include but shall not be limited to
the responsibility for the overall management, direction and strategy of the
Company. For purposes of this Agreement, the Business of the Company shall be
defined as an advanced diabetes monitoring and communication device company.
Executive is not bound by the terms of any agreement with any previous employer
or other party which would limit his abilities to perform his duties and
obligations hereunder.

 

2. TERM. The term of this Agreement shall commence on the date hereof and shall
continue for a period of three (3) years. Thereafter, this Agreement shall be
automatically renewed for one year periods, unless otherwise terminated by the
Company or Executive upon written notice to the other given not less than ninety
(90) days prior to the next anniversary of the Agreement. ‘The initial three
year term may terminate as provided for in Section 6 below. The initial term and
any renewals thereof shall be referred to herein as the “Term.”

 

3. COMPENSATION. In consideration of all the services to be rendered by
Executive to the Company hereunder, the Company hereby agrees to pay or
otherwise provide Executive the following compensation and benefits. It is
furthermore understood that the Company shall have the right to deduct or
withhold under any provision of applicable law (including but not limited to
Social Security payments, income tax withholding and other required deductions
not in effect or which may become effective by law any time during the Term)
from:

 

Strictly confidential. Do not copy, use or distribute.

Page 1 of 9

 



 

 

 

  (a) Salary. Executive shall receive an initial annual salary of Three Hundred
Thousand Dollars ($300,000) (“Initial Base Salary”). The Initial Base Salary
shall increase to an annual rate of Three Hundred Sixty Thousand Dollars
($360,000) upon the Company closing a financing of at least Five Million Dollars
($5,000,000). The applicable Base Salary will be paid in equal installments not
less frequently than bi-weekly in accordance with the Company’s salary payment
practices in effect from time to time for senior executives of the Company.    
    (b) Bonus Payment. At the end of each fiscal year of the Company, in
addition to the Base Salary then in effect, Executive shall be eligible to
receive a bonus payment (the “Bonus Payment”) up to One Hundred Percent (100%)
of the then applicable Base Salary (or such other Base Salary as shall be in
effect at such time) (the “Bonus Percentage”) up to 50% of the Bonus Payment may
be paid in equity of the Company valued at the time of payment thereof The Bonus
Payment will be paid in accordance with the Company’s bonus payment practices in
effect from, time to time for senior executives of the Company. The Board of
Directors of the Company (the “Board”) shall review the Executive’s Bonus
Percentage annually and may, in the Board’s sole discretion, increase the Bonus
Percentage based upon the Company’s and Executive’s performance. The Bonus
Payment shall be calculated based upon Company’s overall performance as set by
the Board of Directors annually including achievement of an equity investment in
the Company and increase in revenues. An Incentive Bonus Payment in an amount
equal to the Executive’s then current Base Salary (but in no event less than
Three Hundred Thousand Dollars ($300,000.00)), will be paid to Executive in cash
upon closing of a Qualified Financing during the Initial Term on the date of the
closing of such Qualified Financing. A “Qualified Financing” shall mean a
financing with gross proceeds of at least Ten Million Dollars ($10,000,000). All
annual Bonus Payments shall be paid to Executive 50% in cash and 50% in shares
of the Company with such shares valued as of the closing price on the date that
the bonus payment is determined to be earned or awarded.         (c) Benefit
Plans. Executive shall be covered by health, accident, disability and life
insurance programs and other fringe benefit program which the Company currently
has for the benefit of the Company’s executives. Upon execution and delivery of
this Agreement, the Company agrees to issue restricted shares equal to $300,000
valued at the offering price of the next equity offering of the Company (“RSU”)
and an option to purchase an aggregate of $600,000 valued at the offering price
of the next equity offering of the Company (“Options) of the Company’s common
stock, par value $.001 per share (the “Common Stock”) at an exercise price equal
to the market price for the next equity offering of the Company. One-third of
these Options shall vest immediately, another third on the first anniversary of
this Agreement and the final third on the second anniversary of this agreement.
The RSUs shall vest 50% shall vest immediately and 25% on each of the first and
second anniversaries of this Agreement. In the event of a termination of this
Agreement other than pursuant to Section 6(b), the Options and RSUs shall vest
100% upon such termination; provided, however, if the Agreement is terminated
within the first twelve months after the date of this Agreement the only 50% of
the Options and RSUs shall vest upon such termination.

 

Strictly confidential. Do not copy, use or distribute.
Page 2 of 9

 



 

 

 

  (d) Expenses. Executive shall be entitled to be reimbursed for all reasonable
business expenses incurred by him in connection with the fulfillment of his
duties hereunder, including all previously expended monies on behalf of the
Company.         (e) Vacations and Sick Leave. Executive shall be entitled to
four (4) weeks paid vacation annually to be taken in accordance with the
Company’s vacation policy in effect from time to time and at such time or times
as may be mutually agreed upon by the Company and Executive: provided, that if
for any reason Executive does not take the full allotted vacation in any given
year, Executive shall be entitled to accrue and carry over such vacation time
according to the policy established by the Company. Executive shall also be
entitled to sick leave according to the sick leave policy which the Company many
adopt from time to time.       (f)Relocation Expense Reimbursement. In addition
to the compensation set forth above, the Company shall reimburse Executive for
all reasonable relocation expenses incurred by the Executive to move from Texas
to Utah, including temporary housing in the Orem area and twice monthly
transportation between Texas and Utah.

 

4.INDEMNIFICATION.

 

(a) Company’s Obligation to Indemnify. The Company shall at all times during the
Term and thereafter, indemnify and defend and hold Executive harmless from and
against all liability, loss, costs, claims, damages, expenses, judgments,
awards, and settlements as well as attorneys’ fees and expenses, personal or
otherwise, whether in tort or in contract, law or equity, that the Company or
the Executive may incur by reason of or arising out of any claim made by any
third party (together, the “Losses”), with respect to Executive’s employment
with Company in accordance with this Agreement: provided, however, that the
Company’s foregoing indemnification obligations shall not apply to Losses
incurred by the Company as a result of the Executive’s willful misconduct, gross
negligence, conviction of a felony (including entry of a plea of nolo
contendere) for illegal or criminal, behavior or engagement in activities beyond
the scope of his employment hereunder. Indemnification shall include all costs,
including actual attorneys’ fees and expenses reasonably incurred in pursuing
indemnity claims under or enforcement of this Agreement.

 

Strictly confidential. Do not copy, use or distribute.
Page 3 of 9

 



 

 

 

(b) Executive’s Obligation to Indemnify. Executive shall also at all times
during the term of this Agreement and thereafter, indemnify and defend and hold
Company, its founders, owners, directors, officers, employees, advisors, agents,
partners, service providers and affiliates harmless from and against all Losses
with respect to the Executive’s willful misconduct, gross negligence, conviction
of a felony (including entry, of a plea of nolo contendere) for illegal or
criminal behavior or engagement in activities beyond the scope of his employment
hereunder during the Executive’s employment with Company in accordance with this
Agreement. Indemnification shall include all costs, including actual attorneys’
fees and expenses reasonably incurred in pursuing indemnity claims under or
enforcement of this Agreement.

 

5. DISPUTE RESOLUTION. Except for the right of either party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any and all claims, disputes or controversies arising under,
out of, or in connection with the Agreement, including any dispute relating to
production, use or commercialization, which the parties shall be unable to
resolve within sixty (60) days shall be mediated in good faith. The party
raising such dispute shall promptly advise the other party of such claim,
dispute or controversy in a writing, Which describes in reasonable detail the
nature of such dispute. By not later than five (5) business days after the
recipient has received such notice of dispute, each party shall have selected
for itself a representative who shall have the authority to bind such party and
shall additionally have advised the other party in writing of the name and title
of such representative. By not later than ten (10) business days after the date
of such notice of dispute, the party against whom the dispute shall be raised
shall select a mediation firm in New York and such representatives shall
schedule a date with such firm for a mediation hearing. The parties shall enter
into good faith mediation and shall share the costs equally. If the
representatives of the parties have not been able to resolve the dispute within
fifteen (15) business days after such mediation hearing, the parties shall have
the right to pursue any other remedies legally available to resolve such dispute
in either the Courts of the State of New York or in the United States District
Court for the District of New York, to whose jurisdiction for such purposes
Company and Executive each hereby irrevocably consents and submits.

 

6. TERMINATION. (a) Events of Termination. This Agreement shall terminate on the
earliest to occur of the following events:

 

  (i) the expiration of the Term;

 



  (ii) the mutual agreement of the Company and the Executive;

 



  (iii) termination of Executive by the Company without just cause;

 



  (iv) the voluntary termination of the Executive other then as a result of a
Constructive Termination Event (as defined herein);

 



  (v) the death of Executive or Executive’s retirement;

 



  (vi) Executive becoming completely unable to perform his duties as described
herein due to injury, illness or disability (mental or physical), as determined
by an independent physician selected with the approval of the Company and
Executive, for a period of three (3) consecutive months (“Disability”); or

 

Strictly confidential. Do not copy, use or distribute.

Page 4 of 9

 



 

 



 

(vii)the termination of the Executive by the Company for “just cause” (as
defined herein) upon giving written notice to Executive

 

For the purposes hereof, the Company shall have “just cause” to terminate
Executive’s employment hereunder as a result of Executive’s gross negligence,
willful misconduct, conviction of a felony (including the entry of a plea of
nolo contendere) for illegal or criminal behavior in carrying out his duties as
required pursuant to the terms of the Agreement. Notwithstanding any other
provision contained herein, the Company shall have the right to terminate the
agreement and Executive’s employment without just cause, and Executive’s
remedies hereunder in the event of such termination shall be limited to the
Severance Payments set forth in Section 6(c) hereof.

 

(b) Termination For Just Cause or Voluntary Termination. If Executive’s
employment is terminated prior to the expiration of the Term for just cause or
if Executive’s employment is terminated as set forth in Section 6(a) (ii) or
(iii) hereof, Executive shall not be entitled to receive any Severance Payments
(as defined in Section 7 below) and will only be entitled to receive any accrued
but unpaid portion of the applicable Base Salary, plus any accrued but unused
vacation time and unpaid expenses (in accordance with Sections 3(d) and (e)
hereof) that have been earned by the Executive as the date of such termination.

 

(c) Termination Without Just Cause. If Executive’s employment is terminated by
the Company upon at least 30 days prior written notice without just cause or as
a result of the Executive’s Disability, Executive shall be entitled to receive
the Severance Payments described in Section 7 hereof For purposes of the
Agreement, termination without just cause shall include termination by Executive
of his employment with the Company within one hundred and twenty (120) days
after the occurrence of any of the following events (collectively herein
referred to as “Constructive Termination Events”) which are not remedied within
ten (10) business days after written notice to the Company by Executive of such
event:

 

  (i) failure to maintain Executive in the office of the position of CEO or a
substantially equivalent office or position, of or with the Company;        
(ii) a significant adverse change in the nature or scope of the authority,
powers, functions, responsibilities or duties attached to the position of
Executive with the Company as set forth herein or a reduction in Executive’s
then-applicable Base Salary and benefits as set forth herein;:         (iii) the
liquidation, dissolution, merger, consolidation or reorganization of the Company
or transfer of all or a significant portion of its business and/or assets,
unless the successor or successors shall have assumed all duties and obligations
of the Company under the Agreement; and         (iv) any material breach of the
Agreement by the Company or its successors.

 

Strictly confidential. Do not copy, use or distribute.
Page 5 of 9

 



 

 

 

(d) Insurance. The Company may secure, in its own name, or otherwise, and at its
own expense, life, health, accident and other insurance covering Executive or
Executive and others. Executive agrees to assist the Company in procuring such
insurance by submitting to the usual and customary medical and other
examinations and by signing, as the insured, such applications and other
instruments in writing as may be reasonably requires by the insurance companies
to which application is made pursuant to such insurance. Executive agrees that
he shall have no right, title, or interest in or to any insurance policies or to
the proceeds thereof which the Company many so elect to take out or to continue
on the Executive’s life.

 

7. SEVERANCE PAYMENT. (a) If the Company terminates Executive’s employment
without just cause or if Executive’s employment is terminated due to Disability,
Executive shall be entitled to receive, in addition to any accrued and unpaid
Base Salary, plus any accrued but unused vacation time and unpaid expenses (in
accordance with Sections 3(d) and (e) hereof) that have been earned by the
Executive as of the date of such termination, the following severance payments
(the “Severance Payments”):

 

  (i) equal monthly installments at the applicable Base Salary rate then in
effect, as determined on the first day of the calendar month immediately
preceding the day of termination, to be paid beginning on the first day of the
month following such termination and continuing until the later of (A) the
expiration of the Term or (B) the expiration of (i) six (6) months following the
effective termination date; provided, however, that if the Company terminates
this Agreement without Just Cause within six (6) months of the effective date of
this Agreement, then the Executive will only be entitled to three (3) months of
severance instead of six (6) months; and         (ii) during the Severance
Period, health and life insurance benefits substantially similar to those which
Executive was receiving or entitled to receive immediately prior to termination;
provided, however, such insurance benefits shall be reduced to the extent
comparable benefits during such period following Executive’s termination, and
any benefits actually received by Executive shall be reported by Executive to
the Company.

 

(b) Disability. Whenever Severance Payments are payable to Executive hereunder
during a time when Executive is partially or totally disabled and such
Disability would entitle him to disability income payments according to the
terms of any plan or policy now or hereafter provided by the Company, the
Severance Payments payable to Executive hereunder shall be inclusive of any such
disability income and shall not be in addition thereto even if such disability
income if payable directly to Executive by an insurance company under instance
policy paid for by the Company

 

Strictly confidential. Do not copy, use or distribute.
Page 6 of 9

 



 

 

 

8. RESTRICTIVE COVENANTS. Executive and the Company agree that the Company would
suffer irreparable harm and incur substantial damage if Executive were to enter
into Competition (as defined herein) with the Company. Therefore, in order for
the Company to protect its legitimate business interests, Executive agrees as
follows:

 

(a) Without the prior written consent of the Company, Executive shall not,
during the period of employment with the Company, directly or indirectly, invest
or engage in any business that is Competitive (as defined herein) with the
Business of the Company or accept employment or render services to a Competitor
(as defined herein) of the Company as a director, officer, agent, employee or
consultant or solicit or attempt to solicit or accept business that is
Competitive with the Business of the Company, except that Executive may own up
to five percent (5%) of any outstanding class of securities of any company
registered under Section 12 of the Securities Exchange Act of 1934, as amended.

 

(b) Without the prior written consent of the Company and upon any termination of
Executive’s employment with the Company and for a period of twelve (12) months
thereafter, Executive shall not, either directly or indirectly, (i) invest or
engage in any business that is Competitive (as defined herein) with the Business
of the Company, except that Executive may own up to five percent (5%) of any
outstanding class of securities of any company registered under Section 12 of
the Securities Exchange Act of 1934, as amended, (ii) accept employment with or
render services to a Competitor of the Company as a director, officer, agent,
employee or consultant unless he is serving in a capacity that has no
relationship to that portion of the Competitor’s business that is Competitive
with the Business of the Company, or (iii) solicit, attempt to solicit or accept
business Competitive with the Business of the Company from any of the customers
of the Company at the time of his termination or within twelve (12) months prior
thereto or from any person or entity whose business the Company was soliciting
at such time.

 

(c) Upon termination of his employment with the Company, and for a period of
twelve (12) months thereafter, Executive shall not, either directly or
indirectly, engage, hire, employ or solicit in any manner whatsoever the
employment of an employee of the Company.

 

(d) For purposes of this Agreement, a business or activity is in “Competition”
or “Competitive” with the Business of the Company if it involves, and a person
or entity is a “Competitor”, if that person or entity is engaged in, or about to
become engaged in, the research, development, design, manufacturing, marketing
or selling of a specific product or technology that resembles, competes, or is
designed to compete, with, or has applications similar to any product or
technology for which the Company has obtained or applied for a patent or made
disclosures, or any product or technology involving any other proprietary
research or development engaged in or conducted by the Company during the term
of Executive’s employment with the Company.

 

9. DISCOVERIES AND INVENTIONS. Executive hereby assigns to the Company all his
right, title, and interest in and to any and all inventions, discoveries,
developments, improvements, techniques, designs and data related to live
Listeria monocytogene vaccines which Executive conceives of, reduces to
practice, or otherwise creates, either alone or jointly with others, in the
course of his employment hereunder and in which the law recognizes any
protectable interest.

 

Strictly confidential. Do not copy, use or distribute.
Page 7 of 9

 



 

 

 

10. CONFIDENTIALITY. Executive shall not use, or disclose any of the
Confidential Information and Trade Secrets, either during the Term of his
employment or at anytime thereafter, except as required in the course of his
employment. For purposes of this Agreement, “Confidential Information and Trade
Secrets” shall mean all information, know how, trade secrets, processes,
computer software or programs and related documentation, methods, practices,
fabricated techniques, marketing plans, and other compilations of information
which relate to the Business of, and are owned by the Company which were not
known generally to others engaged in the Business of the Company and which the
Company has taken affirmative actions to protect from public disclosure or which
do not exist in the public domain. All information, data and similar items and
documentation relating to the Business of the Company, shall remain the
exclusive property of the Company unless owned by Executive.

 

11. NOTICES. Any notice or other communication required or permitted to be given
hereunder shall be in writing and deemed to have been given when delivered in
person or when dispatched by telegram, electronic mail, or electronic facsimile
transfer (confirmed in writing by mail, registered or certified, return receipt
requested, postage prepaid, simultaneously dispatched) to the addressees at the
addresses specified below.

 

 

If to Executive:

 

 

 

 

With a copy to:

 

 

 

 

 

 

If to the Company:

Mark J. Rosenblum

9200 Santa Fe Trail

Celina, Texas 75009

Telephone: (214) 385-0062

 

Locke Lord LLP

2800 Financial Plaza

Providence, RI 02903

ATTN.: Douglas G. Gray, Esq.

Fax: 888.325.9018

Email: douglas.gray@lockelord.com

 

Active Care, Inc.

1365 West Business Park Drive

Suite 100

Orem, Utah 84058

Telephone: 1 (877) 219-6050

Fax:

 

or to such other address or fax number as either party may from time to time
designate in writing to the other.

 

Strictly confidential. Do not copy, use or distribute.
Page 8 of 9

 



 

 

 

12. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto relating to the subject matter hereof, and supersedes all
prior agreements and understandings, whether oral or written, with respect to
the same. No modification, alteration, amendment or revision of or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by both parties hereto.

 

13. GOVERNING LAW. This Agreement and the rights and duties of the parties
hereunder shall be governed by, construed under and enforced in accordance with
the laws of the State of Delaware.

 

14. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall not be assignable without written permission of the other party.

 

15. SEVERABILITY. The invalidity of any provision of this Agreement under the
applicable laws of the State of New Jersey or any other jurisdiction, shall not
affect the other provisions hereby declared to be severable from all other
provisions. The intention of the parties, as expressed in any provision held to
be void or ineffective, shall be given such full force and effect as may be
permitted by law.

 

16. SURVIVAL. The obligations of the Company or its successor to pay any
Severance Payments required hereunder subsequent to the termination of this
Agreement and the obligations of Executive under Sections 6, 7 and 8 hereof
shall survive the termination of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 



  ACTIVECARE, INC.       By: /s/ Jeffrey Peterson   Name:  Jeffrey Peterson  
Title: CEO & Chairman         By: /s/ Mark J. Rosenblum     Mark J. Rosenblum

 

Strictly confidential. Do not copy, use or distribute.
Page 9 of 9

 

 

 

 

